DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice for Application No. 16/237,919. Claim(s) 1, 3-8, 10-15, and 17-21 have been examined and fully considered.
Claim(s) 1, 5, 6, 8, 12, 13, 15, 19, and 20 have been amended.
Claim(s) 2, 9, and 16 is cancelled.
Claim(s) 1, 3-8, 10-15, and 17-21 are pending Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see Remarks, filed 01/13/2022, with respect to claim(s) 1, 3-8, 10-15 and 17-21 have been fully considered and are persuasive.  The  rejection of Claims under § 101 and 103 of 1, 3-8, 10-15 and 17-21 are withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of the claims: 
	With respect to the independent claims, where the claim features
	a memory device configured to store a current probability density function (PDF) of objects within a location, the current PDF being created from a fusion of prior sensor readings of the objects sensed at the location; and 
	an electronic processor configured to: 
	 cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, in response to determining the first rank is below the predetermined threshold and the second rank is not AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 16/237,919Dkt: 1884.622US1Filing Date: January 2, 2019below the predetermined threshold, the alert providing an indication to check or replace the first sensor. 
	The claimed features above are novel and non-obvious, in light of  the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features. 		
Therefore, Claim(s) 1, 3-8, 10-15 and 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663